          Case 1:20-cv-08848-SDA Document 23 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YAEL ALMONTE, NESTOR BATISTA,
JONATHAN BENCOSME, VICTOR
MARTE, MARCOS ORTIZ, ELIEZER
QUEZADA, and NOEL QUEZADA,                                           ORDER

                           Plaintiffs,                      20 Civ. 8848 (PGG) (SDA)

             - against -

WASHINGTON HEIGHTS WIRELESS,
INC., FORDHAM WIRELESS PLAZA,
INC., EAST SIDE WIRELESS PLAZA,
INC., STP ROCKAWAY, INC., BRONX
METRO WIRELESS, INC.,
MANHATTAN METRO WIRELESS,
INC., collectively d/b/a/ METRO BY T-
MOBILE f/k/a MetroPCS and ELLIOT
DABAH, an Individual,
                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               There shall be a conference in this matter on Thursday, April 22, 2021 at 10:45

a.m. The conference will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. By

April 7, 2021, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
         Case 1:20-cv-08848-SDA Document 23 Filed 04/06/21 Page 2 of 2




using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       April 6, 2021




                                               2
